Order entered October 21, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01368-CV

                           FREDIS BENITEZ, ET AL., Appellants

                                               V.

                                 CITY OF DALLAS, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-03671

                                           ORDER
       We GRANT appellants’ October 1, 2013, motion for an extension of time to file a notice

of appeal. The notice of appeal filed with the trial court on October 1, 2013 is deemed timely for

jurisdictional purposes.


                                                      /s/   ADA BROWN
                                                            JUSTICE